5 N.Y.3d 812 (2005)
836 N.E.2d 1144
803 N.Y.S.2d 22
MICHAEL S. BENNETT et al., Appellants,
v.
KISSING BRIDGE CORPORATION, Respondent.
Court of Appeals of the State of New York.
Decided September 13, 2005.
*813 Smith, Keller, Miner & O'Shea, Buffalo (Philip J. O'Shea, Jr., of counsel), for appellants.
Damon & Morey LLP, Buffalo (Brian A. Birenbach of counsel), for respondent.
Before: Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH concur.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (17 AD3d 990).